DETAILED ACTION

1.  Claims 1-20 are presented for examination.

2.  The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

3.  The first page of the applicant’s specification, paragraph [0001], must indicate that United States Patent Application Seral Number 15/979,785 is now United States Patent Number: US 10,681,117 B2.

4.  The applicant should use this period for response to thoroughly and very closely proof read and review the whole of the application for correct correlation between reference numerals in the textual portion of the Specification and Drawings along with any minor spelling errors, general typographical errors, accuracy, assurance of proper use for Trademarks ™, and other legal symbols ®, where required, an Abstract on a clean page (i.e., no Titles, Attorney information, line numbers, page numbers, exc… (37 CFR 1.72(b)) just a heading “ABSTRACT” and a paragraph less than 150 words), and clarity of meaning in the Specification, Drawings, and specifically the claims (i.e., provide proper antecedent basis for “the” and “said” within each claim) with each claim increasing in numerical order and ending in a period {if amended}.  Minor typographical errors could render a Patent unenforceable and so the applicant is strongly encouraged to aid in this endeavor.

5.  35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

6.  Claims 15-20  are rejected under 35 U.S.C. 101 because a computer program product reads on a transitory medium such as a carrier wave.  More specifically, the applicant’s page 20 of 31, paragraph [0060], discloses that the computer program product “may” include a computer readable store medium.  Such is not absolute, since the broadest reasonable interpretation of the claimed computer program product may also encompass transitory signals.  Also, the claims recite a computer readable medium (e.g., see claim 15 (lines 3-4)) which is broader in scope than the applicant’s specification, page 20 of 31, paragraph [0061 (last sentence)], which discloses a computer readable “storage” medium; hence, the broadest reasonable interpretation of the claimed computer readable medium may also encompass transitory signals. It is suggested that "non-transitory" be included within independent claim 15 (line 1) after “A”, or claim 15 (line 4) be amended to “storage medium” with “disposed upon”, claim 15 (line 3), amended to “embodied on”.  (e.g., see MPEP 2106.03 and MPEP 2106.07(c)).



7.  A non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Van Ornam, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); and In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993), In re Berg 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998), 195 F.3d 1322, 1326, 52 USPQ2d (Fed. Cir. 1999), Eli Lilly CAFC on petition for rehearing En Banc (58 USPQ2d 1869).

8.  A timely filed terminal disclaimer in compliance with 37 C.F.R. 1.321 (c) may be used to overcome an actual or provisional rejection based on a non-statutory based double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 C.F.R. 1.130(b).  Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 C.F.R. 3.73(b).

9.  Claims 1-20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-20 of United States Patent Number US 10,681,117 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the United States Patent claims(s) contain every element of the instant application and as such is encompassed by the claims of this instant application. Claims 1-20 of the instant application therefore is/are not patently distinct from the earlier United States Patent claim(s) and as such is/are unpatentable over obvious-type double patenting.  A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.  A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim (see In re Longi, 759 F.2d at 896,225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus); ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001); (Cf., Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985)); and In re Van Ornum, 686 F.2d 937, 944, 214 USPQ 761, 767 (CCPA 1982); In re Goodman (CAFC) 29 USPQ2d 2010 (12/3/1993)).  Below, the claims of this application are to the left and the claims of the Patent are to the right:










1. A method of automated dynamic load balancing across virtual network interface controller (VNIC) fast switchover devices, the method comprising:
monitoring, by a resource monitor, resource utilization metrics of at least one resource used to send data along a first communications path through a hypervisor, wherein the first communications path is utilized by a first client partition and comprises a VNIC client in the first client partition, a VNIC server in a virtual input/output (I/O) server, a logical port in the virtual I/O server, and a communications adapter; in response to detecting, by the resource monitor based on the resource utilization metrics, that the at least one resource crosses a resource utilization threshold, 

sending a notification to a rebalancer that the at least one resource has exceeded the resource utilization threshold, wherein the notification comprises a subset of the resource utilization metrics; 

generating, by the rebalancer based on the subset of the resource utilization metrics, a resource optimized mapping for the at least one resource used to send data along the first communications path; and 

issuing, by the rebalancer, the resource optimized mapping to the hypervisor, wherein the hypervisor reconfigures, based on the resource optimized mapping, the at least one 

The difference between the Patent and this application is sending, as in the Patent, and receiving as in this application.  To send data a device obviously requires another device to receive; and, to receive data another device must obviously send data.




monitoring, by a resource monitor, resource utilization metrics of at least one resource used to send data along a first communications path through a hypervisor, wherein the first communications path is utilized by a first client partition and comprises a VNIC client in the first client partition, a VNIC server in a virtual input/output (I/O) server, a logical port in the virtual I/O server, and a communications adapter; in response to detecting, by the resource monitor based on the resource utilization metrics, that the at least one resource crosses a resource utilization threshold, 

sending a notification to a rebalancer that the at least one resource has exceeded the resource utilization threshold, wherein the notification comprises a subset of the resource utilization metrics; 

generating, by the rebalancer based on the subset of the resource utilization metrics, a resource optimized mapping for the at least one resource used to send data along the first communications path; and 

issuing, by the rebalancer, the resource optimized mapping to the hypervisor, wherein the hypervisor reconfigures, based on the resource optimized mapping, the at least one 

The difference between the Patent and this application is sending, as in the Patent, and receiving as in this application.  To send data a device obviously requires another device to receive; and, to receive data another device must obviously send data.




3.     The method of claim 1, wherein the resource optimized mapping for the at least one resource used to send data along the first communications path comprises one selected from a group consisting of: an instruction to add an additional resource to the first communications path, and an instruction to replace the at least one resource with a second resource.

4.     The method of claim 1, further comprising detecting, by a resource monitor, that the at least one resource crosses the resource utilization threshold including:
detecting, by the resource monitor, that the at least one resource exceeds an upper resource utilization threshold; and
detecting, by the resource monitor, that a second resource has fallen below a lower resource utilization threshold.

5.     The method of claim 1, wherein generating, by the rebalancer based on the at least one resource utilization metric, the resource optimized mapping for the at least one 
determining, by the rebalancer, an affinity between the at least one resource and a second resource; and
generating, by the rebalancer, the resource optimized mapping based on the affinity between the at least one resource and the second resource.

6.     The method of claim 1, wherein the resource optimized mapping comprises instructions to alter a VNIC server failover configuration, wherein the VNIC server failover configuration identifies a backup VNIC server for use in response to a failure of the VNIC server.

7.     The method of claim 1, wherein the at least one resource comprises one selected from a group consisting of: the logical port, the communications adapter, the VNIC server, the virtual I/O server, processing resources, and memory resources.

Per this application claims 8-20, left, these application claims do not teach or define above the correspondingly rejected application claims given above left, and are thus also rejected for the same supporting rationales as given above.



3. The method of claim 1, wherein the resource optimized mapping for the at least one resource used to send data along the first communications path comprises one selected from a group consisting of: an instruction to add an additional resource to the first communications path, and an instruction to replace the at least one resource with a second resource.

4. The method of claim 1, wherein detecting, by the resource monitor, that the at least one resource crosses the resource utilization threshold comprises: detecting, by the resource monitor, that the at least one resource exceeds an upper resource utilization threshold; and 
detecting, by the resource monitor, that a second resource has fallen below a lower resource utilization threshold. 

5. The method of claim 1, wherein generating, by the rebalancer based on the subset of the resource utilization metrics, the resource optimized mapping for the at least one 

generating, by the rebalancer, the resource optimized mapping based on the affinity between the at least one resource and the second resource.

6. The method of claim 1, wherein the resource optimized mapping comprises instructions to alter a VNIC server failover configuration, wherein the VNIC server failover configuration identifies a backup VNIC server for use in response to a failure of the VNIC server.

7. The method of claim 1, wherein the at least one resource comprises one selected from a group consisting of: the logical port, the communications adapter, the VNIC server, the virtual I/O server, processing resources, and memory resources.

Per this application claims 8-20, left, these application claims do not teach or define above the correspondingly rejected application claims given above left, and are thus also rejected for the same supporting rationales as given above.


10.  In light of the whole of the specification (including drawings), claims 1-20 are allowable over the evidence of record since the evidence of record fails to teach or remotely suggest the invention as currently defined in the whole of each of the claims 1-20.  

11.  A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) days from the mailing date of this letter, which may be extended.  Failure to respond within the period for response will cause the application to become abandoned (see MPEP 710.02, 710.02(b)).



13.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, William G. Trost, can be reached at (571) 272-7872.  The fax phone number for all papers is (571) 273-8300.

14.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is (703) 305-9600.

15.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ROBERT B HARRELL/
   Primary Examiner
      Art Unit 2442